UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :     Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:
                               ORDER
     For the reasons set forth in this Court’s Classified

Memorandum Opinion of November 19, 2009,1 it is hereby

     ORDERED, that Petitioner Farhi Saeed Bin Mohammed’s petition

for a writ of habeas corpus is granted; and it is further

     ORDERED, that the Government is directed to take all necessary

and appropriate diplomatic steps to facilitate Petitioner’s release

forthwith.   Further, the Government is directed to comply with any

reporting requirements mandated by the Department of Homeland

Security Appropriations Act, 2010, Pub. L. No. 111-83, 123 Stat.

2142 (2009), if applicable, to facilitate Petitioner’s release, and

to report back to the Court no later than December 17, 2009, as to

the status of that release and what steps have been taken to secure

that release.

                                     /s/
November 19, 2009                   Gladys Kessler
                                    United States District Judge
Copies to:   Attorneys of Record via ECF


     1
          The   Classified   Opinion  is  currently undergoing
classification review.     As soon as it is completed, the
Unclassified Opinion will be made public.